DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2021 has been entered. Currently, claims 1-6 and 8-11 and 13-18 are pending with claims 7, 12 and 19 cancelled, and claims 1, 8 and 13-16 amended. The following is a complete response to the June 7, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Witt et al. (US Pat. No. 6,454,781 B1) further in view of Whitman (US Pat. Pub. 2015/0112325) and Stulen et al. (EP 1839599 A1).
Regarding claim 13, Witt provides for a non-transitory computer readable medium storing computer readable instructions (instructions on the microprocessor as in col. 11; 46-67) which, when executed, cause a machine to: determine a use of a surgical tool based on an input from a sensor system and automatically energize an energy delivery surface of said surgical tool when the use is determined (See col. 12; 42-47 providing for the determination of the use when tissue contact is established with the automatic turning on of the device thereafter). Witt fails to provide for the effective of a manual override mode in which a manual input is configured to energize said energy delivery surface while automatic energizing of said energy delivery surface by said processor is prevented.

Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize instructions to provide for a manual override mode as disclosed in Whitman to the instruction of Witt to provide for a combined set of instructions that allows for the use to override the operation of the surgical tool if desired by the user to continue treatment. The use of manual overrides is a known concept as set forth by Witt and the utilization of such allows for the user to have greater overall control of the energization of the system, especially in instances that may fall outside of the typical operational parameters of the system.
With respect to Whitman and Witt, each fails to specifically provide that the instruments are for a robotic surgical tool. Stulen, discloses the use of an ultrasonic instrument similar to that of Whitman in its robotic system, and for the determination of a use of the tool from a group of surgical tools (see at least [0039] providing for a plurality of instruments 28 and including a single one of 28 with an energy delivery surface thereon; and with the selection via the subroutines stored on 104 as in at least [0055] this use for the attached instrument 28 selected from the group of instruments at in [0039]). Therefore, it is the Examiner’s position that it would have been further obvious to one of ordinary skill in the art at the time of filing to utilize the instructions per the combination of Whitman and Witt for use with a robotic surgical system as 
Regarding claim 14, Witt further provides for the use of a monopolar cautery pencil (see figure 13 of Witt providing for the device 20 acting as a monopolar device in combination with the return electrode at 130). 
	Regarding claim 15, Witt provides that the surgical tool comprises an ultrasonic blade (20).
Regarding claim 16, Witt provides that the sensor system is configured to detect an impedance of tissue at a surgical site, and wherein computer readable instructions cause a machine to determine the use of said surgical tool when the impedance is within a predefined range (See cols. 11 and 12 discussing the use of impedance sensing and the automatic energizing when the impedance value is in a desired range indicative of tissue contact).
	Regarding claim 17, Witt provides that the computer readable instructions cause a machine to determine an activation mode based on input from said sensor system (as in col. 12; 42-47 with the activation mode based on the impedance input).
	Regarding claim 18, Witt provides that the non-transitory computer readable medium comprises a situational awareness module configured to recommend a surgical function based on input from said sensor system (portion of the instruction of the microprocessor for providing the awareness with respect to tissue contact as in col. 12).
Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stulen et al. (EP 1839599 A1) further in view of Witt et al. (US Pat. No. 6,454,781 B1) and Whitman (US Pat. Pub. 2015/0112325).
10 as in figure 1), comprising: a control unit comprising a processor and a memory communicatively coupled to said processor (12 with control unit 104), a robot comprising a tool mount (20), a plurality of robotic tools comprising a tool comprising an energy delivery surface (see at least [0039] providing for a plurality of instruments 28 and including a single one of 28 with an energy delivery surface thereon), wherein said tool is releasably mounted to said tool mount (28 is removable therefrom as in [0040]), and a sensor system configured to detect at least one condition at a surgical site (feedback system 122), wherein said sensor system is in signal communication with said processor (see [0062] discussing the feedback system), wherein said memory stores instructions executable by the processor to determine a use of said tool from the plurality of robotic tools based on input from said sensor system (via the subroutines stored on 104 as in at least [0055] this use for the attached instrument 28 selected from the group of instruments at in [0039]). 
	While Stulen provides for the automatic control based on feedback from a sensor system, Stulen fails to specifically provide that such functions to automatically energize said energy delivery surface when the use is determined. Witt discloses a similar ultrasonic device as that of Stulen and specifically discloses the use of sensor feedback from the device to detect a condition at a surgical site (See col. 11; 46-67 discussing the use of impedance for the sensing of a condition at the tissue site). Witt further contemplates that, based on the feedback, the energy delivery surface of the device is automatically energized when the use of the device is determined (see col. 12; 42-47 discussing the automatic turning on of the blade when tissue contact is detected).

Both Stulen and Witt fail to provide for the configuration of the control unit to effect the manual override as claimed. Whitman discloses the use of control instructions in combination with a surgical tool similar to that of Stulen and Witt. Therein, Whitman specifically provides the use of a sensor system to provide feedback to provide for control of the system, and specifically contemplates a manual override mode in which a manual input is configured to energize the energy delivery surface while automatic energizing of the energy delivery surface by the processor is prevented (see [0052]-[0053], [0056]-[0057], [0114] discussing a manual user override).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize instructions to provide for a manual override mode as disclosed in Whitman to configuration of the combined control unit of Stulen and Witt. As disclosed by Whitman, the provision of such a manual override provides the user with the ultimate final control over whether or not the system is outputting energy (see [0027] of Whitman).
Regarding claims 2 and 14, Stulen fails to provide for the tool being a monopolar cautery pencil as claimed. Witt further provides for the use of a monopolar cautery pencil in combination with an ultrasonic device as in Stulen (see figure 13 of Witt providing for the device 20 acting as 130). Therefore, it would have been further obvious to one of ordinary skill in the art at the time of filing to utilize a conductive blade as in Witt in combination with the ultrasonic device of Stulen to provide for a combined arrangement capable of sensing as set forth in the rejection of claims 1/8 above, and further in providing the ultrasonic treatment device to be a monopolar cautery pencil. Witt provides that such allows for an exemplary manner of assessing feedback from the surgical site including tissue impedance indicative of contact of the blade/device with tissue as is a concern in cols. 11 and 12 of Witt. 
Regarding claim 3, Stulen provides that the tool comprises an ultrasonic blade (instrument 52 is an ultrasonic instrument with a blade).
Regarding claims 4 and 9, Stulen, in view of the combination in the rejection of claim 1 above, the sensor system is specifically configured to detect an impedance of tissue at the surgical site, and wherein said memory stores instructions executable by said processor to determine the use of said tool when the impedance is within a predefined range (see [0065] and [0066] providing for the use of impedance; see also Witt providing for the use of impedance).
Regarding claims 5 and 10, Stulen, in view of the combination in the rejection of claim 1 above, further provides that the memory stores instructions executable by the processor to determine an activation mode of said tool based on input from said sensor system (see [0065] and [0066] discussing the use of the signal to provide which subroutine to utilize based on the feedback; see further the cited portion of Witt providing for activation based on the impedance input from the sensor).
	Regarding claims 6 and 11, Stulen provides that the processor comprises a situational awareness module configured to recommend a surgical function based on input from said sensor 104 functioning to provide feedback and suggestion for which subroutine to utilize).	
Response to Arguments
Applicant’s arguments, see pages 5-7 of the Remarks filed June 7, 2021 with respect to the rejection of claim 13 under 35 U.S.C. 102 as being anticipated by Whitman, and the rejection of claim 13 under 35 U.S.C. 103 as unpatentable over Witt in view of Whitman have been fully considered and are persuasive. Specifically, Applicant’s amendments to claim 13 to require that the instructions are for determining the use of a robotic surgical tool from a group of surgical tools is not provided in Whitman given that Whitman is not directed towards a robotic surgical tool/system. Similarly, the combination of Witt and Whitman fails to be directed towards a robotic surgical tool/system. As such, the prior rejections of claim 13 (and its respective dependent claims) based on either Whitman, or Witt in view of Whitman have been overcome.
However, upon further consideration, the Examiner notes that the following new grounds of rejection have been set forth in the action above to address pending claims 13-18:
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Witt et al. (US Pat. No. 6,454,781 B1) further in view of Whitman (US Pat. Pub. 2015/0112325) and Stulen et al. (EP 1839599 A1). 
It is the Examiner’s position that the newly filed grounds of rejection for claims 13-18 under 35 U.S.C. 103 are tenable for at least the reasoning set forth in the action above.
Applicant's arguments filed June 7, 2021 with respect to the rejection of claims 1-6 and 8-11 under 35 U.S.C. 103 as unpatentable over the combination of Stulen in view of Witt and Whitman have been fully considered but they are not persuasive. 

While Applicant alleges that the instant claim requires that “[f]rom input from the sensor system […] to determine which tool – from the plurality of robotic tools included in the robotic surgical system – is being used at the surgical site”, this is not an accurate characterization of the claim language set forth in independent claim 1. Claim 1 sets forth the functionality of the processor to “determine use of said tool from the plurality of robotic tools based on input from said sensor system”. At no point does claim 1 set forth that the processor is configured to determine which tool of the plurality of robotic tools is being used at the surgical site as alleged by Applicant. The Examiner is of the position, however, that the claim only requires for the robotic system to have a plurality of robotic surgical tools, and the plurality of tools to comprise a tool comprising an energy delivery surface. This is set forth in Stulen via the selection of a single instrument 28 of the plurality of instruments contemplated in [0039] of 104 as in at least [0055] for the use of the attached instrument 28 selected from the group of instruments at in [0039]. 
While the Examiner appreciates that such is a broader interpretation than desired for by Applicant per the argument in the Remarks, the Examiner is of the position that such is well within the broadest reasonable interpretation of the claim language especially given that the instant claim language (“from the plurality of robotic tools”) is broader and different than the language argued for in the Remarks (“determine which tool – from the plurality of robotic tools included in the robotic surgical system – is being used at the surgical site”). 
	As such, it is the Examiner’s position that the rejections of claims 1-6 and 8-11 under 35 U.S.C. 103 as unpatentable over the combination of Stulen in view of Witt and Whitman remain tenable for at least the reasoning set forth in the rejections and remarks above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794